 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 114 
594 
Jackson Hospital Corporat
ion d/b/a Kentucky River 
Medical Center and
 United Steelworkers of 
America and
 Anita Turner.  
Cases 9ŒCAŒ37734, 
9ŒCAŒ37796, 9ŒCAŒ37795Œ1, Œ2, 9ŒCAŒ37875, 

9ŒCAŒ38084Œ1, Œ2, 9ŒCAŒ38237, and 9ŒCAŒ
38468 
August 24, 2010 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On July 9, 2009, the two sitting members of the Board 
issued a Supplemental Decision and Order in this pro-
ceeding, which is reported at 354 NLRB No. 42.
1  There-
after, the Respondent filed a petition for review in the 
United States Court of Appeal
s for the District of Co-
lumbia Circuit.  On June 17, 2010, the United States Su-
                                                 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
preme Court issued its decision in 
New Process Steel, 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 
3(b) of the Act, in order to exercise the delegated author-
ity of the Board, a delegee 
group of at least three mem-
bers must be maintained.  Th
ereafter, the Board issued an 
order setting aside the above-referenced supplemental 
decision and order, and retained this case on its docket 

for further action as appropriate. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 354 
NLRB No. 42, which has been set aside and which is 
incorporated by reference. 
                                                 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
 